         Case 5:20-cr-00317-SLP Document 1 Filed 11/02/20 Page 1 of 7




                                                              542


                                                                    11:03 am, Nov 02, 2020




Nov 2, 2020
            Case 5:20-cr-00317-SLP Document 1 Filed 11/02/20 Page 2 of 7




State of Oklahoma           )
                            ) ss.
County of Oklahoma          )


                          AFFIDAVIT OF PROBABLE CAUSE
                         IN SUPPORT OF ARREST WARRANT



I, Jared H. Lowe, being duly sworn, depose and state:


       1.      I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and

Explosives (“ATF”) located in Oklahoma City, Oklahoma. I have been employed with

ATF since January 11, 2015. Prior to working as a Special Agent for the ATF, I was a

police officer in the State of Oklahoma for approximately 10 years. As part of my duties

as a Special Agent with ATF, I investigate criminal violations related to firearms

trafficking and the illegal possession of firearms by prohibited persons. I have been

involved in several investigations involving illegal firearms possession, as well as

domestic and international firearms trafficking. I have received specialized training, and

have developed knowledge from more experienced agents in investigating the illicit

purchase, transportation, sale, possession, and trafficking of firearms in violation of 18

U.S.C. §§ 922(a)(1)(A), 922(g)(1-9), and 924(n).

       2.      The statements contained in this affidavit are based, in part, upon my own

personal investigation, information provided by Special Agents of the ATF and other law

enforcement officers, conversations with other law enforcement officers involved in this

investigation, and my background and experience as a Special Agent of the ATF. This
           Case 5:20-cr-00317-SLP Document 1 Filed 11/02/20 Page 3 of 7




affidavit contains information necessary to support the Complaint and is not intended to

include every fact, or matter observed or known by me.

      3.      This affidavit is presented for the limited purpose of seeking a Federal

Complaint and arrest warrant for, Jorge Luis VILLARREAL (DOB XX/XX/1979).

This Complaint arrest warrant is being sought for a violation of United States Code, Title

18, Sections 922(a)(1)(A) and 924(n).

      4.      On or about September 14, 2020, the ATF Oklahoma City Field

Office received information regarding seven firearms that were recovered in

Reynosa, Tamaulipas, Mexico. Five of the seven recovered firearms had a

time-to-crime (TTC) of one week or less and the remaining two recovered

firearms had a TTC of less than one year. The investigation revealed that

R.P. originally purchased the seven firearms. Prior to making contact with

R.P., ATF Agents were able to obtain a list of firearms purchased by R.P.

since January of 2019. During this time, R.P. has purchased approximately

221 firearms. Of the total 221 firearms, R.P. has purchased approximately 82

firearms since December of 2019.

      5.      On October 7, 2020, a consensual, non-custodial interview was

conducted with R.P. During the interview, R.P. admitted to “straw

purchasing” the seven recovered firearms on behalf of VILLARREAL. R.P.

stated that he has purchased and re-sold approximately 100 firearms in the

past year to VILLARREAL. R.P. explained that VILLARREAL would

                                             2
           Case 5:20-cr-00317-SLP Document 1 Filed 11/02/20 Page 4 of 7




request specific makes, models, and calibers of firearms, and if R.P. did not

have the specific firearm requested, he would find the firearms online,

purchase the firearms, and then re-sell them to VILLARREAL. R.P.

admitted to purchasing these firearms with the intent of direct re-sale to

VILLARREAL. R.P. stated that he and VILLARREAL had made these

types of transactions almost monthly over the past year, and the most recent

transaction occurred approximately one month prior to R.P.’s interview with

ATF Agents.

      6.      R.P. informed the agents that he had been in contact with

VILLARREAL via cell phone, primarily communicating via text messages.

R.P. said VILLARREAL travels from Texas to the Oklahoma City area to

collect the purchased firearms from him. VILLARREAL claimed that his co-

workers like to purchase the firearms from him. R.P. described

VILLARREAL as being organized and detail oriented regarding their

transactions. R.P. said that VILLARREAL often made statements about

which type of firearms were selling, and which type of firearms were harder

to sell. Finally, VILLARREAL has asked R.P. to introduce him to other

individuals willing to purchase firearms and re-sell them to VILLARREAL.

At the conclusion of the interview, R.P. granted agents consent to search his

cellular telephone. Located within the texts messages, the information

provided by R.P., such as where VILLARREAL lives, what firearms sell the

                                        3
           Case 5:20-cr-00317-SLP Document 1 Filed 11/02/20 Page 5 of 7




best, and specific firearms attempting to be obtained by VILLARREAL, was

verified by agents. Agents were also able to ascertain, via the text messages,

where VILLARREAL has been purchasing firearms from R.P. since at least

March 23, 2020.

      7.      A query of past and/or pending Federal Firearms License

applications was conducted pertaining to VILLARREAL. ATF records show

no pending and/or previous applications for a license to deal firearms relating

to VILLARREAL.

      8.      On October 27, 2020, with the assistance of R.P., VILLARREAL

began texting an ATF Undercover agent. The ATF Undercover agent was

posing as a seller of firearms in the Oklahoma City area. Ultimately,

VILLARREAL agreed to purchase twelve (12) firearms (pistols) from the

ATF Undercover agent for approximately $5,800.00.

      9.      On October 28, 2020, ATF was granted a search warrant for GPS

data relating to VILLARREAL’s cellular telephone. The GPS data is

consistent with showing VILLARREAL located in the McAllen, Texas area.

This GPS data was consistently “pinging” in the McAllen, Texas area during

the time VILLARREAL was in contact with the ATF Undercover agent.

This information was verified by ATF agents located in McAllen, Texas, who

observed VILLARREAL coming and going from a residence located at 215

W. Albatross, Apartment “D”, Pharr, Texas 78577.

                                        4
          Case 5:20-cr-00317-SLP Document 1 Filed 11/02/20 Page 6 of 7




        10.   The investigation also revealed that when VILLARREAL travels

to the Oklahoma City area, he has met with at least one other individual, C.J.,

to purchase firearms. A consensual interview with C.J. indicated that

VILLARREAL communicates with C.J. via cell phone, primarily through text

messages. Somewhat similar to R.P., C.J. stated that he would purchase

firearms he found online, primarily via Armslist.com, and then re-sell them to

VILLARREAL. C.J. stated that he has met with VILLARREAL two or three

times and sold VILLARREAL between 30 and 40 firearms. C.J. said

VILLARREAL typically times his trips to Oklahoma City to coincide with

local gun shows.

        11.   On October 31, 2020, VILLARREAL met with and attempted to

purchase twelve (12) firearms from an ATF Undercover agent in Oklahoma

City,    Oklahoma.     At   the   conclusion   of   the   undercover   operation,

VILLARREAL was interviewed. Post-Miranda, VILLARREAL admitted to

travelling from the McAllen, Texas area to Oklahoma City, Oklahoma with the

intent to purchase twelve (12) firearms for $5,800.00 in US Currency.

VILLARREAL also admitted to purchasing numerous firearms in and around

the Oklahoma City, Oklahoma area since approximately January 2020.

VILLARREAL admitted to re-selling the purchased firearms for profit at gun

shows in Oklahoma and Texas.            VILLARREAL further admitted to

purchasing firearms in Oklahoma from R.P. and C.J., and then taking the

                                       5
Case 5:20-cr-00317-SLP Document 1 Filed 11/02/20 Page 7 of 7
